DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2020 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 08/18/2020, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-40 are currently under examination. 
Priority
The Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
The Applicant’s claim priority as a continuation of US application No. 14/370,658, filed on 07/03/2014, which is now a US patent No.10390762, is acknowledged. 
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US2012/071593, filed 12/24/2012, which claims benefit of Provisional application 61/586,874 01/16/2012 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on 09/29/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS documents have been fully considered by the examiner.
Response to Arguments
Applicant’s responses and arguments filed 08/18/2020 claim rejections under 35 U.S.C. 103 have been fully considered but are not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of new subject matter with the limitations “compute a revised filtered estimate of the heart rate as: a function of a rising rate limit when the instantaneous estimate is greater than or equal to the current filtered estimate; a function of a falling rate limit when the instantaneous estimate is less than;" changing the scope of the claims. The examiner is intended to modify the claim rejections in view of the amendments for the independent claims which clarification of the teachings of Shimizu regarding the limitations which have been amended.
Applicant argues (on pages 15-16) Shimizu does not teach or suggest the claimed computation of “a revised filtered estimate as a function of a rising rate limit when the instantaneous estimate is greater than or equal to the current filtered estimate, and as a function of a falling rate limit when the instantaneous estimate is less than the current filtered estimate” as amended in the independent claims since Shimizu discloses a heart rate meter, citing [0039], [0138], [0141] and [0161] with [0147] for describing the invention of Shimizu, with additionally presenting the comparison of the difference between the instantaneous heart rate and the current heart rate as outputting the difference as involving a heart rate error not involving actual past or present heart rates without computing the revised heart rate estimate as claimed.

Therefore, Applicant’s arguments regarding the independent claims are found not persuasive.
Regarding the dependent claims, Applicant argues (on pages 17-18) that the additional references do not solve the deficiencies of Diab and Shimizu.
In response, the examiner is referring to the discussion above for the independent claims as to address the amended limitations with Shimizu with modifying the claim rejections to address the amended limitations with the teachings of Diab and Shimizu. 
Therefore, the Applicant’s arguments are found not persuasive and the examiner is considering modifying the rejections of independent claims 1, 7 and 24 with the consideration of the amended limitations which are taught by the combination of Diab and Shimizu as discussed above.
Therefore the Applicant’s arguments are found not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The following rejections are maintained with modification to address the amended limitation.
Claims 1-17, 23-34 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diab et al. (USPN 6,067,462; Pub.Date 05/23/2000; Fil.Date 06/19/1998) in view of Shimizu et al. (USPN 2009/0112111 A1; Pub.Date 04/30/2009, Fil.Date 09/05/2006).
Regarding claim 1, Diab teaches a signal processing apparatus and method for monitoring physiological signals (Title, abstract and col.1 ¶ Field of the Invention) reading on a physiological processor disposed in a device [...secured to a body of a user...]. Diab teaches a signal processor (col.3, 2nd ¶) for monitoring (col.3 5th ¶) and acquiring physiological waveform (col.2 4th ¶) with a photoplethysmograph (col.2 2nd ¶) for pulse rate analysis (col.1 ¶ Field of the Invention). Diab teaches using a spectral transformer with the signal processor (col.4 1st and 2nd ¶) therefore teaching the physiological processor configured to process a time domain photoplethysmography waveform provided by a photoplethysmography sensor disposed in the device (abstract applying spectral transform to the scrubbed signal, wherein the signal scrubbing is performed in the time domain) [...and in contact with skin of the user...], the processor comprising: a spectral transformer configured to: convert the photoplethysmography waveform from the time domain to a frequency domain to generate a spectrum; (abstract applying spectral transform to the scrubbed signal, wherein the signal scrubbing is performed in the time domain, and col.1 ¶ Field of the Invention and col.3 5th ¶ with the signal processor receiving the signal data and transforms them into spectral domain data), and determine, responsive to the spectrum, an instantaneous estimate of a heart rate (col.3 5th and 6th ¶ to find the pulse rate or heart rate).
secured to a body of a user and in contact with skin of the user and a filter operatively connected to the spectral transformer and configured to: compare the instantaneous estimate to a current filtered estimate of the heart rate; compute a revised filtered estimate of the heart rate as: a function of a rising rate limit when the instantaneous estimate is greater than or equal to the current filtered estimate; a function of a falling rate limit when the instantaneous estimate is less than the current filtered estimate; and output, to an output interface, the revised filtered estimate of the heart rate.
However, Shimizu discloses a heart rate apparatus and method for removing noise from heart beat waveform to calculate the heart rate on the basis of a trend of the heart rate variation (Title and abstract) wherein the device is secured to a body and in contact with skin of the user (Fig.5 and Fig.7 and [0114] and [0122] device mounted on the skin of the patient and in contact with the skin) wherein the noise removing from the heart beat waveform to calculate the heart rate reads on using the signal processor for filtering the data for reducing determining an instantaneous estimate of a heart rate therefore a filter operatively connected to the spectral transformer, as the spectral transformer is taught by Diab to be connected to the signal processor. Shimizu teaches also the signal processor includes a program for processing waveforms to determine heart rate ([0007, 0104-0106]), which broadly reads on instantaneous heart rate absent any limiting definition to the contrary, as a sequential time series of measured heart rates Dt at different times t (Fig.18) including a comparison between two successive measurement a current and previous heart rate or stored heart rate (Fig. 18 E0 difference of heart rate between D0 and D1 in S2) reading on the filter configured to: compare the instantaneous estimate to a current filtered estimate of the heart rate. Additionally, Shimizu teaches the determination of the corrected heart rate variation (Fig.18). Shimizu also teaches the heart rate during exercise and during recovery ([0031]). Shimizu further teaches for monitoring heart rate during exercise comparing an initial heart rate D0 from a previous measured, broadly interpreted as a revised and stored current estimate, with the measured estimate of the heart rate D1 with 0 and revising the current estimate using the value of the E0 being the within the interval Emax- to Emax+ (Fig. 22 and [0205]-[0214]). 
Shimizu teaches from Figs. 21 and 22 and [0203]-[0214] the current filtered estimate of the heart rate as being corrected and saved as D1 (Fig.22 and claim 39 and [0203]-[0204]) while the instantaneous estimate of the heart rate is the heart rate acquired as D0 defining then a difference of heart rates as instantaneous difference or variation or heart rate variation as E0=D0-D1 which is seen as being corrected along the timeline of heart rate acquisition (Figs. 21) with the heart rate variation or difference being positive if the heart rate D0 increases compared to the previous value of the heart rate as D1 or being negative if the heart rate D0 decreases compared to D1. Shimizu teaches that the variation/difference E0 is limited by two threshold values as Emax+ for increasing difference or D0 greater or equal to D1 and as Emax- for decreasing difference or D0 less or equal to D1 for limiting the variation of the heart rates as considered as noise therefore defining 
a. if D0/instantaneous greater or equal to D1 a threshold/limit for rising heart rate variation therefore a rising rate limit Emax+ defining therefore according to Figs. 21 and 22 such as: 
For D0 ≥ D1 defines a first function such that 
If D0-D1≥Emax+ then first function corrects D0 as corrected heart rate D0’ such as 
D0’-D1=Emax+ with D0’=D1+Emax+
If 0≤D0-D1≤Emax+ then no correction to D0 is performed and D0’=D1+(D0-D1)
Therefore D0’=D1 + min( D0-D1, Emax+) 
b. a. if D0/instantaneous less or equal to D1 a threshold/limit for decreasing heart rate variation therefore a falling rate limit Emax- defining therefore according to Figs. 21 and 22 such as:
For D0 ≤ D1 defines a second function such that
If Emax-≤D0-D1 then second function corrects D0 as corrected D0’ such as 
D0’-D1=Emax- with D0’=D1+(Emax-)    (notes Emax-, D0-D1 are negative values)

Therefore D0’=D1+max((D0-D1),Emax-)
Therefore, Shimizu teaches compare the instantaneous estimate to a current filtered estimate of the heart rate; compute a revised filtered estimate of the heart rate as: a function of a rising rate limit when the instantaneous estimate is greater than or equal to the current filtered estimate; a function of a falling rate limit when the instantaneous estimate is less than the current filtered estimate as claimed.
Additionally, Shimizu teaches also and output (Fig. 19 S16), to an output interface ([0112] display unit), the revised filtered estimate of the heart rate (Fig. 19 S16).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Diab with the device secured to a body of a user and in contact with skin of the user and a filter operatively connected to the spectral transformer and configured to: compare the instantaneous estimate to a current filtered estimate of the heart rate; compute a revised filtered estimate of the heart rate as: a function of a rising rate limit when the instantaneous estimate is greater than or equal to the current filtered estimate; a function of a falling rate limit when the instantaneous estimate is less than the current filtered estimate; and output, to an output interface, the revised filtered estimate of the heart rate, since one of ordinary skill in the art would recognize that validating the measured estimate heart rate by comparing it to the stored current corrected estimate value of the heart rate to be within a physiological range prior to display the corrected value was routine and conventional in the art, as taught by Shimizu. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Diab teaches monitoring the heart rates. The motivation would have been to monitor the heart rates for individual during exercises, as suggested by Shimizu ([0205]).
Regarding claim 24 and claim 7, the examiner notes that claim 1 has the same limitations that claim 24 with the limitation of the physiological metric and waveform being limited to the heart mutandis mutatis.
Regarding the dependent claims 2-6, 8-17, 23, 25-34, and 40 all the elements of these claims are instantly disclosed or fully envisioned by the combination of Diab and Shimizu.
Regarding claim 2, Diab teaches the physiological processor is further configured to process information provided by the photoplethysmography sensor to determine at least one additional dynamically changing vital sign different from the heart rate (Fig.6 and col.4 10th ¶ levels of oxygen saturation using the plethysmographic waveforms acquired by the plethysmograph as interpreted as dynamically changing vital sign different from the heart rate).
Regarding claims 3, 11 and 28, Shimizu, as previously discussed (Figs. 21 and 22 and claim 39 and [0203]-[0214]), teaches the filter compares the instantaneous estimate to the current filtered estimate by subtracting the current filtered estimate from the instantaneous filtered estimate to determine a difference (Fig. 21A wherein difference E0 is zero before exercise start, then E0 increases with exercises the passes through a maximum and decreases to zero when steady state of the heart is reached during exercise, then decreases below zero when exercise stopped to pass through a minimum to increase again to reach zero when reaching the resting state, and Fig. 22 S22 and S23 difference E0) and comparing the difference to zero (Fig.22 with E0 being considered as positive or negative and then compared to the maximum variation of the heart rate Emax + or minimum variation of the heart rate Emax - as reported in Figs. 21A, 21B and 21C) , and wherein the filter computes the revised filtered estimate of the heart rate by:16C&B Ref. No.: 6724-032 when the difference is greater than or equal to zero (Fig.21B with E0 positive first peak P1), computing the revised filtered estimate of the heart rate as a sum of the current filtered estimate and a minimum 1 wherein the difference for correction or corrected heart rate variation (either claim 39 and Fig. 19 S14) will lead to the corrected heart rate as the sum of the stored heart rate or current heart rate with the corrected heart rate variation being E0 being the difference between the stored/current and the instantaneous/measured heart rates when E0 is below the maximum heart rate variation Emax +, and when the value of E0 is above Emax + the corrected heart rate variation will be limited by the maximum heart rate variation or rising rate limit Emax + , therefore with the corrected heart rate being using the sum of the current heart rate with Emax + (according to generic claim 39 and Fig. 19 S14) therefore reading on and wherein the filter computes the revised filtered estimate of the heart rate by:16C&B Ref. No.: 6724-032 when the instantaneous estimate is greater than or equal to the current filtered estimate, computing the revised filtered estimate of the heart rate as a sum of the current filtered estimate and a minimum of a rising rate limit and the difference. The symmetric analysis can be performed under the same approach for the peak P2 (Fig, 12B and Fig. 12C peak P2 being corrected for the heart rate variation by the minimum Emax – wherein considering the negative sign of the heart rate variations within these conditions will change to the sum of the current heart rate with the maximum between the E0 or difference between the instantaneous and the current heart rate and the value of Emax – as being a negative value, reading on  when the instantaneous estimate is less than the current filtered estimate, computing the revised filtered estimate of the heart rate as a sum of the current filtered estimate and a maximum of a falling rate limit and the difference, as discussed for independent claims above, as claimed.
Regarding claims 4, 12 and 29, as already discussed above, one of ordinary skill in the art would have recognized that the results of the calculation for the revised filtered estimate of the heart rate by comparing the placement of the measured/instantaneous heart rate (D1) compared to the sum of the stored/current heart rate (D0) with the falling rate limit (Emax – as being negative value) and to the sum of the stored/current heart rate (D0) with the rising rate limit (Emax + as being positive value) which define three intervals to place D1 , below D0 + Emax – , between D0 + Emax – 0 + Emax + , and above D0 + Emax –, and determining which is the minimum between D1 and the second value and determining the corrected value of the heart rate with the maximum of the first value and the third value which will provide the same results as for the claims 3, 11 and 28. Therefore, one of ordinary skill in the art would have found obvious to use the teaching of Shimizu (Figs. 19, 21A-C and 22, claim 39 and [0203]-[0214], as previously discussed) to arrive to the same results by using a piece wise description of claims 3, 11 and 28 for the determination of the revised filtered estimate of the heart rate. Therefore Diab and Shimizu are disclosing claims 4, 12 and 29.
Similarly, regarding claims 5, 13 and 30, as already discussed above,  one of ordinary skill in the art would have recognized that the results of the calculation for the revised filtered estimate of the heart rate by comparing the placement of the measured/instantaneous heart rate (D1) compared to the sum of the stored/current heart rate (D0) with the falling rate limit (Emax – as being negative value) and to the sum of the stored/current heart rate (D0) with the rising rate limit (Emax + as being positive value) which define three intervals to place D1 , below D0 + Emax – , between D0 + Emax – and D0 + Emax + , and above D0 + Emax –, and determining which is the maximum between D1 and the second value and determining the corrected value of the heart rate with the minimum of the first value and the third value which will provide the same results as for the claims 3, 11 and 28. Therefore, one of ordinary skill in the art would have found obvious to use the teaching of Shimizu (Figs. 19, 21A-C and 22 as previously discussed) to arrive to the same results by using a piece wise description of claims 3, 11 and 28 for the determination of the revised filtered estimate of the heart rate. Therefore Diab and Shimizu are disclosing claims 5, 13 and 30.
Regarding claims 6, 14, 23, 31 and 40, Shimizu is considering the maximum of rising heart rate variation Emax + and maximum of falling heart rate variation Emax – (being negative) for a rising heart rate due to the start of exercise of activity and for a falling heart rate due to the stop of exercise. One of ordinary skill in the art would recognize that the heart rate is capable to increase during the start of the exercise activity at different rates than the heart rate is capable to decrease max + and maximum of falling heart rate variation Emax – (being negative) with different magnitudes.
Regarding claims 8, 25, Diab teaches the signal processor (col.3, 2nd ¶).
Regarding claims 9, 26, Diab teaches the physiological metric being the heart rate (col.6 7th and 8th ¶) which reads on an instantaneous estimate of the heart rate.
Regarding claims 10, 27, Diab teaches the physiological waveform (col.2 4th ¶) with a photoplethysmograph (col.2 2nd ¶).
Regarding claims 15, 32, Shimizu teaches that the heart rate variations can be modelled experimentally or by trial-and-error methods, by partitioning the heart rate variations into patterns, each having a corrective value, as dependent of the elapsed time for recording/analyzing, or frame rate ([0140] and Figs.9A and 9B). Therefore Shimizu defined the rate limit relative to the current filtered estimate as a function of one or more properties of the physiological waveform as from the predetermined patterns (Fig.10). 
Regarding claims 16, 17 and 33, 34, Shimizu teaches also that the patterns are either linear or non-linear for describing the limitation of the heart rate variations (Fig.9B) and one of ordinary skills in the art for approximating curve would have used a polynomial approximation for the non-linear patterns as an obvious mathematical approximation, therefore reading on determining at least one of the rising rate limit and the falling rate limit relative to the current filtered estimate as a function of a sum of two or more of the properties of the physiological waveform and determining the rate limit relative to the current filtered estimate as a function of a product of two or more of the properties of the physiological waveform as claimed.

 95.3:431–440; Pub.Date 10/16/2009).
Diab and Shimizu teach devices and methods as set forth above.
Regarding claims 6, 14, 23, 31 and 40, Shimizu is considering the maximum of rising heart rate variation Emax +  and maximum of falling heart rate variation Emax – (being negative) for a rising heart rate due to the start of exercise of activity and for a falling heart rate due to the stop of exercise. One of ordinary skill in the art would recognize that the heart rate is capable to increase during the start of the exercise activity at different rates than the heart rate is capable to decrease during the recovery due to the disparity of the physiology of the human body from one patient to the other. Since the Applicant did not provide any example or criticality about the values of this maximal values, it would have been obvious for one of ordinary skill in the art to have the maximum of rising heart rate variation Emax +  and maximum of falling heart rate variation Emax – (being negative) with different magnitudes as taught by Coote within the same field of endeavor (Fig.2 and Fig.4 with different maximum increase and decrease for the heart rate changes during exercise and during recovery) as dependent of the patient and its physiological status.

Claims 18-22, 35-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diab et al. (USPN 6,067,462; Pub.Date 05/23/2000; Fil.Date 06/19/1998) in view of Shimizu et al. (USPN 2009/0112111 A1; Pub.Date 04/30/2009, Fil.Date 09/05/2006) as applied to claims  1-17, 23-34 and 40 and further in view of Pierpont et al. (2004 Am. J. Cardiol. 94:64–68; Pub.Date 2004).
Diab and Shimizu teach devices and methods as set forth above.

Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Diab, Shimizu and Pierpont, with one or more modifiers and an initial heart rate for determining a rate limit since one of ordinary skill in the art would have recognized that the variation limit of the heart rate for during warming exercise and during recovery after exercise were routinely measured to be dependent on the level of exercise using models including the intrinsic heart rate of the patient heart and the characteristic sympathetic and parasympathetic response of the heart in the art as taught by Pierpont.  One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Shimizu teaches monitoring the heart rates during exercises. The motivation would have been to better monitor the heart rates for physiological assessment of the individual, as suggested by Pierpont ([abstract]). 
Regarding claims 19, 36, Diab does not teach a modifier based on a boundary value. However, Shimizu teaches a modifier based on the boundary value associated with the heart rate and one or more patterns with the determination of a maximum or minimum value of the rate limit (Fig.21 and 22), which broadly reads on the boundary values of one or more physiological 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Diab, Shimizu and Pierpont, with using a first modifier and an initial heart rate for determining a rate limit since one of ordinary skill in the art would have recognized that determining the rate limits using boundary values defined by the heart physiological properties at the current heart rate was routinely performed as taught by Shimizu and Pierpont. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Shimizu teaches monitoring the heart rates during exercises. The motivation would have been to better monitor the heart rates for physiological assessment of the individual, as suggested by Pierpont ([abstract]).
Regarding claims 20, 37, Diab teaches the use of the spectral analysis for determining spectral peak ratio for comparing the larger ratio line at the fundamental to the second smaller ratio line at the first harmonic in order to measure the presence of a motion artifact representing therefore a measure of the uncertainty on the heart rate determination, which is broadly interpreted as a rate limit for the determination of the heart rate (col.15 1st to 3rd ¶). The spectral peak magnitudes therefore broadly reads on spectral characteristics for determining a rate limit dependent on the instant measures of the heart rates. Pierpont further teaches the use of an intrinsic heart rate (p.64 col.2 last ¶) for the determination of the heart rate variation during recovery, which reads on an initial heart rate, with one or more modifiers based on the sympathetic and parasympathetic responses (p.65 col.1 and col.2) which reads on one or more physiological properties for the determination of the variations of the heart rates at the considered heart rates for heart recovery (Fig.2). 

Regarding claims 21, 38, Shimizu teaches a modifier based on the boundary value associated with the heart rate and with the determination of the maximum or minimum error or value of the rate limit (Fig.21 and 22) as discussed for claim 10, Diab and Pierpont teach also a modifier based on the spectral characteristics of the physiological metric with the modifier applied to an initial heart rate for determining a rate limit as discussed in claim 11, with both of them being apply to the initial rate limit as conditions for the determination of the rate limit for the calculation of the heart rate correction (Fig.22 and Figs.20A to 20D).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method of Diab, Shimizu and Pierpont, with two modifiers applied to an initial heart rate for determining a rate limit since one of ordinary skill in the art would have recognized that the variation limits of the heart rate for during warming exercise and during recovery after exercise were routinely measured to be dependent on the level of exercise using models including the intrinsic heart rate of the patient heart and the characteristic sympathetic and parasympathetic response of the heart in the art as taught by Pierpont and dependent on the presence of artefact motion measured by spectral analysis as taught by Diab, 
Regarding claims 22, 39, Diab teaches the use of the spectral analysis for determining spectral peak ratio for comparing the larger ratio line at the fundamental to the smaller ratio line at the first harmonic in order to measure the presence of a motion artifact representing therefore a measure of the uncertainty the heart rate, which is broadly interpreted as a rate limit for the determination of the heart rate (col.15 1st to 3rd ¶).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785